UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the Month of November 2012 CAMTEK LTD. (Translation of Registrant’s Name into English) Ramat Gavriel Industrial Zone P.O. Box 544 Migdal Haemek 23150 ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities and Exchange Act of 1934. Yes oNo x SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAMTEK LTD. (Registrant) By: /s/ Moshe Eisenberg ————— Moshe Eisenberg, Chief Financial Officer Dated: November 15, 2012 CAMTEK LTD. Moshe Eisenberg, CFO Tel: + Mobile: + moshee@camtek.co.il INTERNATIONAL INVESTOR RELATIONS CCG Investor Relations Ehud Helft / Kenny Green Tel: (US) 1 camtek@ccgisrael.com FOR IMMEDIATE RELEASE CAMTEK ANNOUNCES THIRD QUARTER 2012 RESULTS $3.3 Million Non-GAAP Operating Income; Highest Net Margin in Six Years MIGDAL HAEMEK, Israel – November 15, 2012 – Camtek Ltd. (NASDAQ and TASE: CAMT), today announced its financial results for the quarter ended September 30, 2012. Highlights of the Third Quarter 2012 · Revenues of $23.7 million; · Non-GAAP operating income of $3.3 million; GAAP operating income of $3.1 million; · Non-GAAP net income of $3.1 million; GAAP net income of $2.4 million; · Non-GAAP operating margin of 14.0% and non-GAAP net margin of 13.0%, at the highest levels since 2006; and · Positive operating cash flow of $3.8 million and quarter-end cash, cash equivalents and short-term deposits at $25.3 million. Roy Porat, Camtek’s Chief Executive Officer, commented, “We are very pleased with our third quarter results, showing revenues coming in as expected, with high operating and net margins - in line with our long-term target business model. We believe our current strong results are a good indication of our longer term potential, despite the recent weakness that we have seen in our end-markets.” Continued Mr. Porat, “Given the global macroeconomic concerns, our industry as a whole sees increased uncertainty ahead, particularly in the semiconductor segment and we see cautious purchase patterns from our customers. Hence, for the fourth quarter we expect revenues to come in between $15-18 million.In order to address this, we are taking steps to reduce our cost base and breakeven point.” Third Quarter 2012 Financial Results Revenues for the third quarter of 2012 were $23.7 million. This is a decrease of 20% compared to $29.7 million in the third quarter of 2011 and a decrease of 5% compared with $25.0 million in the prior quarter. These trends are mainly attributable to the overall market condition. Gross profit on a GAAP basis in the quarter totaled $11.4 million (48.1% of revenues). This is compared with $13.5 million (45.5% of revenues) in the third quarter of 2011 and $12.1 million (48.2% of revenues) in the prior quarter. Gross profit on a non-GAAP basis in the quarter totaled $11.5 million (48.5% of revenues). This is compared with $13.6 million (45.9% of revenues) in the third quarter of 2011 and $12.2 million (48.6% of revenues) in the prior quarter. Operating income on a GAAP basis in the quarter was $3.1 million (13.2% of revenues). This is compared with operating income of $4.0 million (13.4% of revenues) in the third quarter of 2011 and operating income of $3.3 million (13.0% of revenues) in the prior quarter. Operating income on a non-GAAP basis in the quarter was $3.3 million (14.0% of revenues). This is compared to non-GAAP operating income of $4.1 million (14.1% of revenues) in the third quarter of 2011 and operating income of $3.4 million (13.8% of revenues) in the prior quarter. Net income on a GAAP basis in the quarter totaled $2.4 million (10.0% of revenues), or $0.08 per diluted share. This is compared with a net income of $2.6 million (8.9% of revenues), or $0.09 per diluted share in the third quarter of 2011 and net income $2.3 million (9.1% of revenues), or $0.08 per share in the prior quarter. Net income on a non-GAAP basis, in the quarter was $3.1 million (13.0% of revenues), or $0.10 per diluted share. This is compared with net income of $3.4 million (11.0% of revenues), or $0.11 per diluted share in the third quarter of 2011 and net income of $3.0 million (11.9% of revenues) or $0.10 per share in the prior quarter. Cash and cash equivalents and short-term deposits as of September 30, 2012 were $25.3 million ($18.6 million net of bank loans) compared with $21.6 million ($15.7 million net of bank loans), as of June 30, 2012. The company reported a positive operating cash flow of $3.8 million. Conference Call Camtek will host a conference call today, November 15, at 10:00 am ET. Roy Porat, Chief Executive Officer and Moshe Eisenberg, Chief Financial Officer, will host the call and will be available to answer questions after presenting the results. To participate, please call one of the following telephone numbers a few minutes before the start of the call. US: 1 at 10:00 am Eastern Time Israel: 03 918 0609 at 5:00 pm Israel Time International: + For those unable to participate, the teleconference will be available for replay on Camtek’s website at http://www.camtek.co.il/ beginning 24 hours after the call. ABOUT CAMTEK LTD. Camtek Ltd. provides automated and technologically advanced solutions dedicated to enhancing production processes and increasing yields, enabling and supporting customer’s latest technologies in the Semiconductors, Printed Circuit Boards (PCB) and IC Substrates industries. Camtek addresses the specific needs of these interconnected industries with dedicated solutions based on a wide and advanced platform of technologies including intelligent imaging, image processing, adaptive ion milling (AIM) and digital material deposition (DMD). Camtek's solutions range from micro-to-nano by applying its technologies to the industries' specific requirements. This press release is available at www.camtek.co.il. This press release may contain projections or other forward-looking statements regarding future events or the future performance of the Company. These statements are only predictions and may change as time passes. We do not assume any obligation to update that information. Actual events or results may differ materially from those projected, including as a result of changing industry and market trends, reduced demand for our products, the timely development of our new products and their adoption by the market, increased competition in the industry, intellectual property litigation, price reductions as well as due to risks identified in the documents filed by the Company with the SEC. Use of non-GAAP Measures This press release provides financial measures that exclude certain items such as: (i) amortization of acquired intangible assets and revaluation of liabilities with respect to the acquisitions of Sela and Printar; and (ii) share based compensation expenses. and are therefore not calculated in accordance with generally accepted accounting principles (GAAP). Management believes that these Non-GAAP financial measures provide meaningful supplemental information regarding our performance. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for the financial information prepared and presented in accordance with GAAP. Management uses both GAAP and non-GAAP measures when evaluating the business internally and therefore felt it is important to make these non-GAAP adjustments available to investors.A reconciliation between the GAAP and non-GAAP results appears in the tables at the end of this press release. Consolidated Balance Sheets (In thousands) September 30, December 31, U.S. Dollars (In thousands) Assets Current assets Cash and cash equivalents Short-term deposits Accounts receivable, net Inventories Due from affiliates Other current assets Deferred tax asset Total current assets Fixed assets, net Long term inventory Deferred tax asset Other assets, net Intangible assets, net * Goodwill Total assets Liabilities and shareholders’ equity Current liabilities Short term bank loans Accounts payable – trade Long term bank loans – current portion Other current liabilities Total current liabilities Long term liabilities Long term bank loans Liability for employee severance benefits Other long term liabilities * Total liabilities Commitments and contingencies Shareholders’ equity Ordinary shares NIS 0.01 par value, authorized 100,000,000 shares, 31,986,005 issued as September 30, 2012 and 31,810,340 as of December 31, 2011, outstanding 29,893,629 as of September 30, 2012 and 29,717,964 as of December 31, 2011 Additional paid-in capital Accumulated income Treasury stock, at cost (2,092,376 as of September 30, 2012 and December 31, 2011) ) ) Total shareholders' equity Total liabilities and shareholders' equity (*) Relates to Printar and SELA acquisitions Consolidated Statements of Operations (in thousands, except share data) Nine Months ended September 30, Three Months ended September 30, Year ended December 31, U.S. dollars U.S. dollars U.S. dollars Revenues Cost of revenues Gross profit Research and development costs Selling, general and administrative * 15,950 Expenses Operating income Financial expenses, net ) Income before income taxes Income tax ) Net income Net income per ordinary share: Basic Diluted Weighted average number of ordinary shares outstanding: Basic Diluted (*)Including income of approximately 1 million dollars related to a settlement with a former service provider of the company. Camtek Ltd. Reconciliation of GAAP to Non-GAAP results (In thousands, except share data) Nine Months ended September 30, Three Months ended September 30, Year ended December 31, U.S. dollars U.S. dollars U.S. dollars Reported net income attributable to Camtek Ltd. on GAAP basis Acquisition of Sela and Printar related expenses (1) Inventory write –downs (2) - Share-based compensation Shelf registration expenses 94 - Non-GAAP net income Non –GAAP net incomeper share , basic and diluted 0.31 0.11 Gross margin on GAAP basis % Reported gross profit on GAAP basis Acquisition of Sela and Printar related expenses ( 1) 75 79 Inventory write –downs (2) - Share-based compensation 75 82 25 29 97 Non- GAAP gross margin % Non-GAAP gross profit Reported operating income attributable to Camtek Ltd. on GAAP basis 5,269 9,739 3,132 3,965 9,022 Acquisition of Sela and Printar related expenses (1) 75 79 Inventory write-downs (2) - Share-based compensation Shelf registration expenses 94 - Non-GAAP operating income During the three and nine months ended September 30, 2012 and 2011 and the twelve months ended December 31, 2011, the Company recorded acquisition expenses of $0.6 million, $1.8 million, $0.6 million, $1.7 million and $2.4 million, respectively, consisting of: (1) inventory written-up to fair value in purchase accounting charges of $0 million, $0 million, $0.01 million, $0.02 million and $0.02 million, respectively. These amounts are recorded under cost of revenues line item. (2) Revaluation adjustments of $0.5 million, $1.6 million, $0.5 million, $1.5 million and $2.0 million, respectively, of contingent consideration and certain future liabilities recorded at fair value. These amounts are recorded under finance expenses line item and (3) $0.07 million, $0.23 million, $0.07 million, $0.22 million and $0.3 million, respectively, with respect to amortization of intangible assets acquired recorded under cost of revenues line item. During the three months and nine months ended September 30, 2012 and 2011, and the twelve months ended December 31, 2011, the Company recorded inventory write down in the amount of $0 million, $0 million, $0 million, $0 million, and $0.7 million, respectively.
